DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/20/2020. Claims 1, 10, 12, 15, 17, 20, 22 and 23 have been amended. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 11/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,420,251; US Patent 9,756,253 and US Patent 10,452,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings 
4.  	The replacement sheets for figures 1 and 9 have been accepted and made of record. 

Allowable Subject Matter
5.	Claims 1-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	 Regarding claim 1, the prior art does not teach or fairly suggest “…display, on the display, (i) a real-time image acquired via the imager capturing a subject and (ii)  a user action in which a button is pressed down, and (v) a user action in which a touch panel is touched, and continue displaying the held real-time image and the held subject information on the display after the action detection…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-9 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9.	 Regarding claim 10, the prior art does not teach or fairly suggest “…displaying the real-time image and the subject information on a display; -3-Application No. 16/656,062 holding, on the display, the real-time image and the subject information displayed on the display based on an action detection of at least one of (i) a movement of a detected characteristic point of the real-time image in a preset distance in a time of a preset range, (ii) a change of a detected contrast of the real-time image, (iii) a change in an image pattern of the real-time image, which is equal to or greater than a predetermined threshold value, (iv) a user action in which a button is pressed down, and (v) a user action in which a touch panel is touched; and continuing displaying the held real-time image and the held 

10. 	Claim 11 depends on allowable claim 10. Therefore, the dependent claim is also held allowable.

11.	 Regarding claim 12, the prior art does not teach or fairly suggest “…display, on the display, (i) a subject image acquired via the imager and (ii) subject information acquired based on a result of an image recognition for the subject image, hold, on the display, the subject image and the subject information displayed on the display when a change in an image pattern, which is equal to or greater than a predetermined threshold value, is detected and -4-Application No. 16/656,062 continue displaying the held subject image and the held subject information on the display after the detection…” and used in combination with all of the other limitations of claim 12.

12. 	Claims 13-14 and 16 depend on allowable claim 12. Therefore, the dependent claims are also held allowable.

13.	 Regarding claim 15, the prior art does not teach or fairly suggest “…displaying the subject image and the subject information on a display; holding, on the display, the subject image and the subject information displayed on the display when a change in an image pattern, which is equal to or greater than a predetermined threshold value, is detected, and continuing displaying the held subject image and the held subject 

14.	 Regarding claim 17, the prior art does not teach or fairly suggest “…display a subject image acquired via the imager and subject information acquired based on a result of an image recognition for the subject image; store the subject image and the subject information in the database, while the subject image and the subject information is displayed on the display, based on an action detection of at least one of (i) a change of a detected contrast of the subject image, (ii) a change in an image pattern of the subject image, (iii) a user action in which a button is pressed down, and (iv) a user action in which the display is touched…” and used in combination with all of the other limitations of claim 17.


15. 	Claims 18-19 depend on allowable claim 17. Therefore, the dependent claims are also held allowable.

16.	 Regarding claim 20, the prior art does not teach or fairly suggest “…display, on the display, (i) a real-time image acquired via the imager capturing a subject and (ii) subject information acquired based on a result of an image recognition for the real-time image, hold, on the display, the real-time image and the subject information displayed on the display based on an action detection of at least one of (i) a movement of a detected characteristic point of the real-time image in a preset distance in a time of a 

17. 	Claims 21-22 depend on allowable claim 20. Therefore, the dependent claims are also held allowable.

18.	 Regarding claim 23, the prior art does not teach or fairly suggest “…display, on the display, (i) a subject image acquired via the imager capturing a subject and (ii) barcode information or coupon information acquired based on a result of an image recognition for the real-time image, hold, on the display, the subject image and the barcode information or the coupon information displayed on the display based on an action detection of at least one of (i) change of a detected contrast of the subject image, (ii) a change in an image pattern of the subject image, (iii) a user action in which a button is pressed down, and (iv) a user action in which a touch panel is touched, and continue displaying the held subject image and the held barcode information or the coupon information on the display after the action detection…” and used in combination with all of the other limitations of claim 23.

19. 	Claim 24 depends on allowable claim 23. Therefore, the dependent claim is also held allowable.

20. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/22/2021